     Case 3:19-cv-01212-E Document 32 Filed 09/09/20           Page 1 of 10 PageID 501



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

LISA G. MATTHEWS,                              §
                                               §
               Plaintiff,                      §
                                               §
v.                                             §        Civil Action No. 3:19-CV-01212-E
                                               §
UNITED HEALTHCARE SERVICES,                    §
INC., et al.,                                  §
                                               §
               Defendants.                     §

                            MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant United HealthCare Services, Inc.’s Motion to Dismiss for

Lack of Personal Jurisdiction (Doc. No. 13). For reasons that follow, the Motion is GRANTED.

                                         Background

        This is a suit for benefits under a health insurance policy. Plaintiff Lisa G. Matthews

filed this lawsuit in state court against United HealthCare Services (UHS) and several other

defendants. UHS filed a special appearance and removed the case to federal court on the

basis of diversity jurisdiction. Plaintiff filed a motion to remand, which was denied. The

Court ruled that all Defendants except UHS were improperly joined.

        In her complaint, Plaintiff alleges that she is a resident of Collin County, Texas, and

has a temporary residence in Panama. She alleges that UHS is a Minnesota corporation and

that the Court has jurisdiction over UHS because “it has engaged in business” in Texas within

the meaning of the Texas Long Arm statute. She further alleges that UHS has purposefully

established minimum contacts with Texas and the exercise of personal jurisdiction over UHS

                                               1
  Case 3:19-cv-01212-E Document 32 Filed 09/09/20               Page 2 of 10 PageID 502



will not offend traditional notions of fair play and substantial justice. According to the

complaint, UHS has maintained purposeful, systematic, and continuous contacts with Texas.

       As for the merits of her suit, Plaintiff alleges that, in January 2017, she purchased a

single member United HealthCare health insurance policy through WorldWide Medical

Assurance, Ltd. Corporation, an affiliate of UHS. In her application, Plaintiff disclosed certain

medical conditions, including a previous surgery on her C5 disc.                Magda Crespo,

“WorldWide’s and [UHS’s] agent,” informed Plaintiff that WorldWide approved her policy,

but was going to exclude her entire spine from coverage. Plaintiff agreed only to an exclusion

of coverage as to her cervical spine. WorldWide later informed her that it would exclude

from coverage only the cervical spine for a period of two years after the policy issuance date

of February 1, 2017. Plaintiff alleges she would not have purchased her policy if it excluded

her lumbar or thoracic spine. Plaintiff was issued a United HealthCare insurance card and

was directed to submit claims to UHS. UHS provided her with a benefit guide that stated,

“UnitedHealthcare has one of the largest single proprietary networks with over 900,000

doctors and health care professionals and over 5,600 hospitals.”

       In May 2017, Plaintiff fell twice, suffering lower back and leg pain. She saw a doctor

in Panama who ordered an MRI. Because her back continued to hurt, she made an

appointment with a doctor in Addison, Texas. That doctor diagnosed her with lumbar spinal

stenosis and other conditions. He recommended surgery that would involve two separate

procedures on the same day. UHS preauthorized the spinal surgery and hospitalization.

Plaintiff alleges that under her policy and verification of benefits letter, once she paid a

$3,000 deductible and related co-pay amounts and 30% coinsurance, she would be covered
                                               2
  Case 3:19-cv-01212-E Document 32 Filed 09/09/20               Page 3 of 10 PageID 503



at 100%. She asserts her verification of benefits letter says she has an insurance policy

“administered by [WorldWide] in conjunction with United Healthcare.”

       The complaint further alleges that Plaintiff underwent surgery on October 13, 2017,

at Methodist Hospital in Dallas, Texas. In January 2018, WorldWide notified Plaintiff that her

claim related to the surgery was denied due to her pre-existing conditions. Although Plaintiff

later received correspondence from WorldWide stating that it would pay invoices related to

her surgery, she alleges that UHS has failed to pay for the majority of her medical care.

       Plaintiff asserts claims against UHS for breach of the insurance contract, violations of

the Texas Insurance Code, and violations of the Texas Deceptive Trade Practices Act. She

also seeks a declaratory judgment that UHS is legally obligated to pay her medical providers

for claims related to her surgery, among other things.

       UHS moves to dismiss the claims against it for lack of personal jurisdiction under

Federal Rule of Civil Procedure 12(b)(2). UHS is a Minnesota corporation with its principal

place of business in Minneapolis. UHS contends it is not subject to general or specific

jurisdiction in Texas.

                                       Applicable Law

       When a nonresident defendant presents a motion to dismiss for lack of personal

jurisdiction, the plaintiff bears the burden of establishing the district court’s personal

jurisdiction over the defendant, though she need only make a prima facie case at the Rule

12(b)(2) stage. In re DePuy Orthopaedics, Inc., 888 F.3d 753, 778 (5th Cir. 2018). The Court

accepts the plaintiff’s uncontroverted, nonconclusory factual allegations as true and resolves

all controverted allegations in the plaintiff’s favor. Carmona v. Leo Ship Mgmt., Inc., 924 F.3d
                                               3
  Case 3:19-cv-01212-E Document 32 Filed 09/09/20               Page 4 of 10 PageID 504



190, 193 (5th Cir. 2019). The Court may determine the jurisdictional issue by receiving

affidavits, interrogatories, depositions, and other recognized methods of discovery. Stuart v.

Spademan, 772 F.2d 1185, 1192 (5th Cir. 1985).

       A federal court sitting in diversity in Texas may exercise personal jurisdiction over a

foreign defendant if permitted by (1) the Texas long-arm statute, and (2) the due process

clause of the Fourteenth Amendment. Diece-Lisa Indus., Inc. v. Disney Enters., Inc., 943 F.3d

239, 249 (5th Cir. 2019). Because the Texas long-arm statute extends to the limits of federal

due process, the two-step inquiry collapses into one federal due process analysis. Id. Federal

due process is satisfied if two requirements are met: (1) the nonresident purposely availed

itself of the benefits and protections of the forum State by establishing “minimum contacts”

with the State; and (2) the exercise of jurisdiction does not offend “traditional notions of fair

play and substantial justice.” Id. at 249–50. The “purposeful availment requirement ensures

that a defendant will not be haled into a jurisdiction solely as a result of random, fortuitous,

or attenuated contacts, or of the unilateral activity of another party or a third person.” Id. at

250 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475, (1985)). A defendant’s

“minimum contacts” may give rise to either general or specific jurisdiction. Id.

       Supreme Court decisions have recognized two types of personal jurisdiction:

“general” (sometimes called “all-purpose”) jurisdiction and “specific” (sometimes called

“case-linked”) jurisdiction. Bristol-Myers Squibb Co. v. Superior Court of Ca., 137 S. Ct. 1773,

1779–80 (2017). “For an individual, the paradigm forum for the exercise of general

jurisdiction is the individual’s domicile; for a corporation, it is an equivalent place, one in

which the corporation is fairly regarded as at home.” Id. at 1780 (quoting Goodyear Dunlop
                                               4
  Case 3:19-cv-01212-E Document 32 Filed 09/09/20               Page 5 of 10 PageID 505



Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011)). A court with general jurisdiction

may hear any claim against that defendant, even if all the incidents underlying the claim

occurred in a different State. Id. at 1780. But “only a limited set of affiliations with a forum

will render a defendant amenable to” general jurisdiction in that State. Id. (quoting Daimler

AG v. Bauman, 571 U.S. 117, 137 (2014)). General jurisdiction exists when a nonresident

defendant’s contacts with the forum State are continuous and systematic. Sangha v. Navig8

ShipManagement Private, Ltd., 882 F.3d 96, 101 (5th Cir. 2018).

       General jurisdiction is difficult to establish and requires extensive contacts between

a defendant and forum. Id. at 101–02. A corporation is “at home” in its place of incorporation

and its principal place of business. BNSF Ry. Co. v. Tyrrell, 137 S.Ct. 1549, 1558 (2017). In an

exceptional case, a corporate defendant’s operations in another forum may be so substantial

and of such a nature as to render the corporation at home in that State. Id. The general

jurisdiction inquiry does not focus solely on the magnitude of the defendant’s in-state

contacts. Daimler, 571 U.S. at 139 n.20. It calls instead for an appraisal of a corporation’s

activities in their entirety, nationwide and worldwide. Id. A corporation that operates in

many places can scarcely be deemed at home in all of them. Id. Otherwise, “at home” would

be synonymous with “doing business.” Id.

       Specific jurisdiction is very different. Bristol-Myers, 137 S. Ct. at 1780. For a court to

exercise specific jurisdiction, the lawsuit must arise out of or relate to the defendant’s

contacts with the forum. Id. In other words, there must be “an affiliation between the forum

and the underlying controversy, principally, [an] activity or an occurrence that takes place

in the forum State and is therefore subject to the State's regulation.” Id. (quoting Goodyear,
                                               5
  Case 3:19-cv-01212-E Document 32 Filed 09/09/20                Page 6 of 10 PageID 506



564 U.S. at 919). For this reason, “specific jurisdiction is confined to adjudication of issues

deriving from, or connected with, the very controversy that establishes jurisdiction.” Id.

                                            Analysis

   1. General Jurisdiction

       UHS argues that there is no basis for asserting general jurisdiction over it in Texas. It

is a Minnesota corporation with its principal place of business in Minnesota. UHS asserts

that Plaintiff’s conclusory allegations that the company is subject to general jurisdiction

because it does business in Texas and has systematic and continuous contacts in the State

are insufficient.

       Plaintiff filed a response to the motion and attached a declaration from herself and

her attorney, as well as a copy of her Texas driver’s license, her United HealthCare insurance

card and information from United HealthCare titled, “Getting the Most From Your Health

Care Coverage.” She has also included many pages of claims documents related to her

surgery. Plaintiff responds that UHS deliberately sought to benefit by availing itself of the

jurisdiction of this State by forming contractual relationships with Plaintiff’s medical

providers and enrolling Plaintiff in a plan with providers located in Texas. Plaintiff also relies

on the fact that UHS sought and obtained permission from the Texas Secretary of State to

conduct business here and has a registered agent for service of process here. Plaintiff

maintains this shows UHS engaged in continuous and systematic contacts in Texas.

       The Fifth Circuit has consistently imposed the high standard set by the Supreme Court

when ruling on general jurisdiction issues. Johnston v. Multidata Sys. Int’l Corp., 523 F.3d 602,

611 (5th Cir. 2008). Plaintiff has not demonstrated that this is an exceptional case such that
                                                6
  Case 3:19-cv-01212-E Document 32 Filed 09/09/20              Page 7 of 10 PageID 507



UHS, a Minnesota corporation, is also “at home” in Texas. She has not alleged or provided

evidence of the extent of UHS’s corporate activities. Her conclusory allegations about UHS’s

continuous and systematic contacts are insufficient. So is the fact that UHS has a registered

agent for service of process in Texas. See Wenche Siemer v. Learjet Acquisition Corp., 966 F.2d

179, 181–82 (5th Cir. 1992). The Court concludes Plaintiff has not established that UHS is

subject to general jurisdiction.

   2. Specific Jurisdiction

       UHS also argues it is not subject to specific jurisdiction in Texas. It asserts that

Plaintiff cannot show that her claims arise from UHS’s contacts in the State. It argues she

obtained the insurance policy in Panama, where she lived at the time, from WorldWide, a

Panamanian company. Her later decision to travel to Texas for treatment cannot form the

basis for jurisdiction. UHS asserts that even if it had contracted with a Texas resident, that

would be insufficient to establish jurisdiction.

       Plaintiff responds that UHS deliberately committed acts which were purposefully

directed at Texas and that her claims arise from these contacts. Plaintiff contends she is a

United States citizen and Texas resident. In making the decision to purchase the policy, she

relied upon WorldWide’s representations that UHS was “the PPO provider for medical

services in the State of Texas, and that UHS would administer and pay her claims.” In support

of her argument that specific jurisdiction exists, Plaintiff cites the fact that UHS sent her 9

claims summaries notifying her that it had processed 91 claims from her medical providers

in the Dallas area. Further, she alleges that UHS communicated with Methodist Hospital on

a routine basis about Plaintiff’s treatment and claims.
                                               7
  Case 3:19-cv-01212-E Document 32 Filed 09/09/20               Page 8 of 10 PageID 508



       Plaintiff has not directed this Court to allegations or evidence that sets out a prima

facie case of specific jurisdiction. While living in Panama, Plaintiff filled out an application

for insurance with WorldWide, a Panamanian company.              On the application, Plaintiff

provided an address in Panama. After suffering an injury in Panama, Plaintiff consulted a

Texas doctor, who recommended and performed surgery in Texas. Plaintiff argues that she

did not purchase her insurance policy just from a Panamanian entity. She asserts she

purchased it from WorldWide, as an agent of UHS, and UHS, and in doing so, relied upon

representations made by WorldWide that “UHS was the PPO provider for medical services

in the State of Texas, and that UHS would administer and pay her claims.” The record

includes a 2013 agreement between WorldWide and UHS under which UHS agreed to

administer and implement WorldWide insurance policies. The provider network was

described as a network of participating U.S. health care providers who agree to provide

health services to covered persons. The network “shall be available in the fifty United States

and the District of Columbia.”

       Although not binding authority, the Court considers Perez v. Pan American Life

Insurance Company persuasive.        96 F.3d 1442 (5th Cir. 1996) (not designated for

publication). In that case, Guatemalan plaintiffs purchased a health insurance policy from

Seguros, a Guatemalan corporation that was a subsidiary of Pan American Life Insurance

Company. The plaintiffs sought medical treatment for their son in Houston, Texas. After

Seguros refused to pay the plaintiffs’ claims, they sued Seguros and Pan American in Texas.

The district court granted Seguros’s motion to dismiss for lack of personal jurisdiction, and

the plaintiffs appealed. They argued that Seguros approved their application to go to
                                               8
  Case 3:19-cv-01212-E Document 32 Filed 09/09/20                Page 9 of 10 PageID 509



Houston for medical care for their son. The Fifth Circuit found that Seguros did not have

minimum contacts with Texas. The insurance policy at issue was solicited and issued in

Guatemala. Id. at *2. The worldwide coverage language in the policy, and the fact that a

Seguros representative approved treatment in Texas was not enough to subject the company

to personal jurisdiction in Texas. Id.; see also Choice Healthcare, Inc. v. Kaiser Foundation

Health Plan of Colorado, 615 F.3d 364 (5th Cir. 2010); St. Luke’s Episcopal Hosp. v. La. Health

Serv. & Indem. Co., No. H-08-1870, 2009 WL 47125, at *5 (S.D. Tex. Jan. 6, 2009) (“The weight

of authority, however, holds that an out-of-state insurer does not subject itself to personal

jurisdiction in a forum state by verifying coverage for treatment of the insured in that state

and paying some of the bills for that treatment.”).

       The contacts on which Plaintiff relies—processing her claims for treatment at

providers in Texas and communicating with a Texas hospital—arose from her unilateral

decision to seek medical treatment in Texas, not from any affirmative decision by UHS.

Further, even if the Court accepts that UHS contracted with a Texas resident, it is well

established that merely contracting with a resident of the forum state is insufficient to

subject the nonresident to the forum’s jurisdiction. Freudensprung v. Offshore Tech. Servs.,

Inc., 379 F.3d 327, 344 (5th Cir. 2004). Plaintiff has not shown that Minnesota corporation

UHS purposefully directed its activities toward Texas. Therefore, the contacts on which

Plaintiff relies are insufficient to create specific jurisdiction. Accordingly, the Court grants




                                                9
 Case 3:19-cv-01212-E Document 32 Filed 09/09/20               Page 10 of 10 PageID 510



UHS’s motion and dismisses Plaintiff’s claims against it without prejudice.

       SO ORDERED.

       Signed September 9, 2020.

                                           ______________________________________
                                           ADA BROWN
                                           UNITED STATES DISTRICT JUDGE




                                             10
